Name: Commission Regulation (EEC) No 3124/85 of 8 November 1985 fixing the quantities of pigmeat to be sold in the month of November 1985 pursuant to Regulation (EEC) No 2858/85 and publishing the results of the October 1985 tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 85 Official Journal of the European Communities No L 297/ 15 COMMISSION REGULATION (EEC) No 3124/85 of 8 November 1985 fixing the quantities of pigmeat to be sold in the month of November 1985 pursuant to Regulation (EEC) 2858/85 and publishing the results of the October 1985 tender HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall put for sale, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 2858/85, 9 984 tonnes of pigmeat in the invitation to tender of 26 November 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 of 11 October 1985 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 (3), as amended by Regulation (EEC) No 3083/85 (4), provides in Article 2 (2) that the quantities of meat to be sold in the monthly invitation to tender shall be determined in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75 ; whereas such quantities need to be fixed in accordance with the availability of meat and the current state of the market for pigmeat ; Whereas Regulation (EEC) No 2858/85 further provides in Article 8 ( 1 ) that the quantities not sold in a given tender shall be sold at a fixed price in accordance with the terms set out therein ; whereas paragraph 2 of Article 8 provides that the quantities to be thus sold shall be published in the Official Journal of the European Communities at the same time as the results of the invita ­ tion to tender relating thereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 1 . The results of the October 1985 invitation to tender in accordance with Articles 2 (2) and 3 ( 1 ) of Regulation (EEC) No 2858/85 appear in Annex I hereto. 2. The quantities of meat remaining for sale at a fixed price as from 11 November 1985 and in accordance with Article 8 ( 1 ) of Regulation (EEC) No 2858/85 appear in Annex II as well as the price applicable to the product in question . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5. (4) OJ No L 294, 6 . 11 . 1985, p. 17. (3) OJ No L 274, 15 . 10 . 1985, s p . 22 . No L 297/ 16 Official Journal of the European Communities 9 . 11 . 85 ANNEX I Results of the October 1985 invitation to tender in accordance with Articles 2 (2) and 3 ( 1) of Regulation (EEC) No 2858/85 Description of products Quantities(tonnes) Price (ECU/tonne) Hams, frozen (CCT subheading ex 02.01 A III a) 2) 20 (a)  (a) Non-eligible . ANNEX II Quantities of meat remaining for sale at fixed prices as from 11 November 1985 and in accordance with Article 8 ( 1 ) of Regulation (EEC) No 2858/85 Description of products Quantities(tonnes) Price (ECU/tonne) Without subject  